Essex Portfolio, L.P.
Thirteenth Amendment to
First Amended and Restated Agreement of Limited Partnership
 
This Thirteenth Amendment is made as of October 26, 2006 by Essex Property
Trust, Inc., a Maryland corporation, as general partner (the “General Partner”)
of Essex Portfolio L.P., a California limited partnership (the “Partnership”)
and as attorney in fact for all limited partners of the Partnership pursuant to
the Partnership Agreement (as defined below), for the purpose of amending the
First Amended and Restated Agreement of Limited Partnership of the Partnership
dated September 30, 1997 (the “Partnership Agreement”). All capitalized terms
used herein and not defined shall have the respective meanings ascribed to them
in the Partnership Agreement.


WHEREAS, each Person listed on Schedule 1 attached hereto (each a
“Contributor”), or such person’s predecessor-in-interest, has made the Capital
Contribution to the Partnership enumerated on such Schedule 1 opposite such
person’s name in connection with that certain Real Estate Purchase Agreement,
concerning the Property referred to in such agreement, by and between Essex
Portfolio L.P. and Belmont Terrace Associates, a limited partnership, also known
as Belmont Terrace Associates Limited Partnership, a California limited
partnership, the Contributors’ predecessor-in-interest, dated as of July 14,
2006, as amended.


WHEREAS, the General Partner desires to admit the Contributors to the
Partnership as Additional Limited Partners.


NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


Section 1. Admission of Limited Partners.


(a) Each Contributor has made the Capital Contribution set forth next to its
name on Schedule 1. In consideration of this Capital Contribution and pursuant
to Section 4.6(a) of the Partnership Agreement, each Contributor is hereby
admitted as an Additional Limited Partner of the Partnership.


(b) Pursuant to Section 4.6(b) of the Partnership Agreement, the General Partner
hereby consents to the admission of each Contributor as an Additional Limited
Partner of the Partnership. Pursuant to Section 4.3(a) of the Partnership
Agreement, the General Partner hereby issues to each Contributor the number of
common units of limited partnership in the Partnership (“Partnership Units”) set
forth next to each Contributor’s name on Schedule 1.


(c) The admission of each Contributor as an Additional Limited Partner of the
Partnership shall become effective as of the date of this Amendment, which shall
also be the date upon which the name of Contributor is recorded on the books and
records of the Partnership.


Section 2. Amendment to Partnership Agreement; Grant of Rights.


(a)  Pursuant to Sections 4.6(d) and 13.7(b) of the Partnership Agreement, the
General Partner, as general partner of the Partnership, hereby amends the
Partnership Agreement by adding to and modifying Exhibit A thereto as in effect
prior to this Amendment to reflect the admission of the Contributors as
Additional Limited Partners and the other information set forth on Schedule 1
hereto.


(b) Pursuant to Section 11.1 of the Partnership Agreement, all Partnership Units
received by the Contributors, as set forth on Schedule 1, shall have the
“Rights” provided in Article XI, and as set forth in Exhibit I, of the
Partnership Agreement; except that, notwithstanding the foregoing, with respect
to such Partnership Units, the Rights shall not be exercisable until on or after
that date which is one year after the date of this Amendment. The Partnership
Agreement shall be deemed amended to reflect this restriction on the Rights
associated with such Partnership Units.


The General Partner will promptly after the date hereof prepare a restated
Exhibit A reflecting the effect of this Amendment.


Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect.


The Remainder of This Page Has Been Intentionally Left Blank.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




GENERAL PARTNER:


ESSEX PROPERTY TRUST, INC.


By: /S/ Jordan E. Ritter
Name: Jordan E. Ritter
Title: Senior Vice President/General Council




LIMITED PARTNERS:


ESSEX PROPERTY TRUST, INC.,
as attorney-in-fact for the Limited Partners
 
By: /S/ Jordan E. Ritter
Name: Jordan E. Ritter
Title: Senior Vice President/General Council



--------------------------------------------------------------------------------




[Schedule 1]


Schedule 1, which sets forth Additional Limited Partners information, has been
omitted pursuant to Item 601(b)(2) of Regulation S-K; Copies of such schedule
will be furnished supplementally to the SEC upon request.